DETAILED ACTION
This office action is a response to amendment filed on 04/25/2021.
Claims 1-20 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Drawings were received on 04/26/2021. These drawings are acceptable for examination proceedings. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/01/2021, and 08/17/2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further consideration, when reading claims in light of the specification, a full search was further conducted. However, none of the prior art references of recorded alone or in combination disclosed or suggest the any reasonable combination of limitations specified in the independent claims.
Prior art references of recorded in combination teach each of these features;
Hamber et al. (US 20160366010 A1) teaches method and system of communication controller for building equipment and plurality of autoconfigurations objects. 
Schmidlin et al. (US 20150362928 A1) teaches method and system for building HVAC system using sensors information.
Watt et al. (US 20150264138 A1) teaches method and system for managing gateways to sends and receive command and control data across the network.

However, It's not obvious for one of ordinary skill in the art at the time of the invention to combine all references together to teach the limitations specified in the independent claims 1, 9 and 17; specifically to the other limitations with the combination of including;  

“a transceiver configured to periodically receive updated sensor information values for a plurality of sensors, the updated sensor information values processed by an operation center that is remote from a building in which the device is installed; and a controller that enables the device to transmit in response to one or more requests received from an external control device in the building, a first updated sensor information value associated with a first of the plurality of sensors, and a second updated sensor information value associated with a second of the plurality of sensors, the first updated sensor information value and the second sensor information value transmitted to the external control device via a wired interface that connects the device to the external control device.”2Appl. No.15/133,001 Atty. Docket No.DC-105995 (20110-1996) Office Action Date May 2, 2018 Response Date

Dependent claims 2-8, 10-16, and 18-20 are also found allowable due to their dependence upon an already allowed independent claims and therefore also allowable. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYAW Z SOE whose telephone number is (571)270-0304.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 5712707191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYAW Z SOE/Primary Examiner, Art Unit 2412